Citation Nr: 1300670	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  08-21 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for recurrent left ankle sprain, to include as secondary to a service-connected right ankle disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board remanded the Veteran's claim for additional development in February 2011.  

The Board observes that the Veteran also perfected an appeal on the issue of entitlement to service connection for a psychiatric disorder.  Service connection was granted for that disability in an April 2012 rating decision.  Therefore, that issue is not before the Board.  Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary before a decision on the merits of the claim can be reached.  

The Veteran clarified in his substantive appeal received in July 2008 that he believes his left ankle disability resulted from his service-connected right ankle disability.  

The Veteran's claim was previously remanded in order to obtain an opinion as to the etiology of the Veteran's claimed left ankle disability.  Specifically, the examiner was requested to provide an opinion as to whether the Veteran's claimed left ankle disability was directly related to his active duty service or was secondary to a service-connected right ankle disability.  

The Veteran was afforded a VA examination in April 2011 at which time he was diagnosed with left ankle strain.  The examiner indicated that a review of the claims file reveals that there is no evidence in the service treatment reports that a left ankle disability began in or was exacerbated by the Veteran's active duty.  The examiner also opined that the Veteran's left ankle disability is not related to or aggravated by his service-connected right ankle disability.  The examiner noted that the Veteran's left ankle disability is likely chronic in nature with its etiology unrelated to active duty service or any other service-connected disabilities.  The examiner concluded that the Veteran's left ankle strain is not caused by, a result of, or aggravated by the Veteran's active duty service or the Veteran's service-connected right ankle disability.  However, the examiner failed to provide any rationale for the opinion that the Veteran's left ankle disability was not related to or aggravated by his service-connected right ankle disability.  Thus, the Board finds that, absent a rationale, the April 2011 opinion is not adequate and that a remand is necessary to obtain an adequate medical opinion.   See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum medical opinion from the April 2011 VA examiner (or, if the examiner is unavailable, a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  A notation to the effect that this review has taken place should be made in the evaluation report.  The examiner is requested to review the record and to offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's left ankle disability is caused or aggravated (permanently worsened beyond its normal progression) by his service-connected right ankle disability.  [If the Veteran is found to have a left ankle disability that is aggravated by his service-connected right ankle disability, the examiner should quantify the approximate degree of aggravation.]  If the examiner determines that another examination is necessary in order to render the requested opinion, the Veteran should be so scheduled.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity that this question is outside the scope of a medical professional conversant in VA practices.

2.  Ensure that the examination report complies with (answers the questions posed in) this remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

3.  Then, readjudicate the issue on appeal.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case, given an appropriate opportunity to respond, and the case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.   Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


